Citation Nr: 1519629	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Portland, Oregon, which has certified the appeal to the Board.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in August 2014, the Veteran cancelled his hearing request.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1. The Veteran had active duty service in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicide agents, including Agent Orange.
 
2. The Veteran's diabetes mellitus, type 2, is related to herbicide exposure during his active duty service.

3.  The Veteran's coronary artery disease is related to herbicide exposure during his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus, type 2, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claims decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran has established that he has a current disability, the first element of service connection.  December 2009 VA examination reports indicate that he has current diagnoses of diabetes mellitus, type 2, and coronary artery disease.

The Veteran has also established the incurrence of an in-service injury or event.  The Veteran has asserted that while serving aboard the USS Tripoli, he was assigned to take fuel samples into Da Nang every two weeks for testing; he has also stated that he flew out of Da Nang in July 1967 for emergency leave.  See September 2009, February 2011, April 2013, August 2014, September 2014 statements.  No evidence of record affirmatively contradicts the Veteran's report.  Significantly, service personnel records document that the USS Tripoli was in the official waters of the Republic of Vietnam in May 1967.  The Veteran's assertions have been repeated and consistent, and the Board has no reason to doubt the Veteran's credibility.  Therefore, the Board extends the benefit of the doubt to the Veteran and finds that the Veteran set foot in the Republic of Vietnam while serving aboard the USS Tripoli in 1967.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The second element of service connection is thus also met.

Thus, the remaining question is whether the Veteran's current diabetes mellitus, type 2, and coronary artery disease are etiologically related to herbicide exposure during active duty service.  The Board notes that diabetes mellitus, type 2, and coronary artery disease are two of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  See 38 C.F.R. § 3.309(3).  Accordingly, as the Board has extended all reasonable doubt in the Veteran's favor by finding he was exposed to herbicides while on active duty, the Board finds that the criteria for service connection for diabetes mellitus, type 2, and coronary artery disease have been met secondary to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type 2, secondary to herbicide exposure, is granted.

Service connection for coronary artery disease, secondary to herbicide exposure, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


